DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.
 
    Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, US 2019/0206976, in view of Song, US 2017/0123506, and in further view of Kim, US 2005/0264228. 

Regarding Claim 1, Jeong (Figs. 1-2) teaches a display device comprising:
-a display panel (10) including a display area (DA), a non-display area (e.g., Peripheral Area PA at the top, left and right sides) disposed at a periphery of the display area, and a pad area (FA, DRA, BP) disposed at a side of the non-display area (e.g., Together, flexible area FA and display driver area DRA are considered a “pad area” that is disposed on the bottom of peripheral area PA);
-data lines (DL) disposed in the display area of the display panel along a second direction which intersects a first direction (e.g., Data lines DL are arranged left-to-right, which is considered a “second direction” that intersects a first direction); and
-connection lines (CDL) disposed in the display area (DA) of the display panel along the first direction (e.g., Detour lines CDL are arranged in a vertical direction), wherein a first data line among the data lines is connected to a first connection line among the connection lines (e.g., DL1 is connected to CDL1; par. 0062).

Jeong does not teach wherein a first data line among the data lines is connected to a first connection line among the connection lines via a first connection hole located in the display area.

However, Song (Fig. 3) teaches the concept of a signal line connected to a connecting line in the display area through a connection hole (e.g., Gate lines 102 connected to gate connecting lines 122 through via 502).  Applying this concept to Jeong, the data lines DL of Jeong would be connected to the detour data lines CDL through a via in the display area.  For example, there would be a via at the intersection of DL1 and CDL1.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jeong with the above teachings of Song.  This arrangement would allow the detour data lines CDL to be shorter, thus reducing manufacturing costs and the need for longer wires. 



However, Kim (Fig. 4) teaches a first power supply line disposed in the display area of the display panel and receiving a first power supply voltage (e.g., Power line V1 is in the display area and receives a first power voltage).  In the combined invention, power line V1 would run parallel to the data lines of Jeong and would necessarily overlap (intersect) the first connection line.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jeong in view of Song with the above teachings of Kim.  Kim teaches that the power lines provide power for driving the pixels, which is necessary for the display to function (par. 0035).

Regarding Claim 2, Jeong in view of Song and in further view of Kim teaches the display device of claim 1.

Jeong (Figs. 1-2) further teaches wherein the pad area protrudes from the non-display area in the first direction (e.g., Pad area, as defined above, protrudes from peripheral area in vertical direction). 

Regarding Claim 5, Jeong in view of Song and in further view of Kim teaches the display device of claim 1.

Jeong (Fig. 3A) further teaches wherein the first connection hole penetrates at least one insulating film disposed between the first connection line and the first data line (e.g., CDL1 is connected to DL through a hole; par. 0063.  The hole penetrates through insulating layer 140). 

Regarding Claim 21, Jeong in view of Song and in further view of Kim teaches the display device of claim 1.

Jeong (Figs. 1-2) further teaches wherein the first connection line (CDL) includes; 
a first sub-connection line disposed along the first direction (e.g., Horizontal portion of CDL1 is considered a “first sub-connection line”); and
a second sub-connection line disposed along the second direction (e.g., Vertical portion of CDL1 that overlaps DL1 is considered a “second sub-connection line”),
wherein the second sub-connection line is connected to the first data line (e.g., Vertical portion is connected to DL1; par. 0063).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Song and in further view of Kim, as applied to claim 1 above, and in further view of Bai, US 20200135148. 

Regarding Claim 3, Jeong in view of Song and in further view of Kim teaches the display device of claim 1, but does not teach wherein a length of the display panel in the first direction is smaller than a length of the display panel in the second direction.

However, Bai (Fig. 4) teaches the concept of a display in which the length vertically (first direction) is smaller than the length vertically (second direction) (e.g., Display 21 is shaped as a rectangle so that the width is smaller than the length).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jeong in view of Song and in further view of Kim with the above teachings of Bai.  A horizontal display may be more desirable to the user.  For example, a horizontal display is ideal for laptops and televisions.  

Claims 7, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Song and in further view of Kim, as applied to claim 1 above, and in further view of Lin, US 2016/0099262

Regarding Claim 7, Jeong in view of Song and in further view of Kim teaches the display device of claim 1. 

Kim (Fig. 4) further teaches further comprising:
(e.g., Scan lines S1 to Sn extended horizontally.  Here, Examiner is interpreting the word “disposed” to mean “extended.”). 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Jeong in view of Song and in further view of Kim with the above additional teachings of Kim.  Kim suggests that the gate lines are necessary to turn on and off pixels so that images are displayed. 

Jeong in view of Song and in further view of Kim does not teach first gate metal layer including the scan lines; and a first source metal layer disposed on the first gate metal layer, the first source metal layer including the first data line; and a second gate metal layer disposed between the first gate metal layer and the first source metal layer, the second gate metal layer including the first power supply line.

However, Lin (Fig. 7) teaches the concept of stackable metal layers that comprise scan lines, data lines, and power supply lines (e.g., Lin suggests that scan lines, data lines, and power supply lines may be stacked on each other in different orders with insulating layers separating them; par. 0045).  Thus, for example, in the combined invention, the scan lines, first power supply line, and data lines may be stacked in that order from bottom-to-top.  The claim limitations would therefore be achieved.  



Regarding Claim 12, Jeong in view of Song and in further view of Kim and in further view of Lim teaches the display device of claim 7.

Lin (Fig. 3) teaches further comprising: a scan driver (30) connected to the scan lines (S). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jeong in view of Song and in further view of Kim and in further view of Lin with the above additional teachings of Lin.  Scan drivers are well-known in the art for providing on and off signals for pixels so that the pixels can display images. 

Regarding Claim 13, Jeong in view of Song and in further view of Kim and in further view of Lin teaches the display device of claim 12.

(Fig. 3) further teaches wherein the scan driver is disposed in a portion of the non-display area at a first outer side of the display area (e.g., Scan driver 30 is disposed on the left side of the display area).

The same rationale used to combine Jeong in view of Song and in further view of Kim with Lin stated in claim 12 applies here and will not be repeated. 

Regarding Claim 15, Jeong in view of Song and in further view of Kim and in further view of Lin teaches the display device of claim 12. 

Jeong (Figs. 1-2) teaches further comprising:
fan-out lines disposed in the pad area of the display panel and connected to the connection lines (e.g., The portion of CDL in the FA and DRA regions are considered “fan out lines”; par. 0062); and
a display driver (BP) disposed in the pad area of the display panel and connected to the fan-out lines (e.g., BP connected to fan out lines as defined above; par. 0052).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Song and in further view of Kim and in further view of Lin, as applied to claim 12 above, and in further view of Bong, US 2018/0174553.

Regarding Claim 14, Jeong in view of Song and in further view of Kim and in further view of Lin teaches the display device of claim 12, but does not teach wherein the scan driver comprises:
a first scan driver disposed in a portion of the non-display area at a first outer side of the display area and connected to odd-numbered scan lines; and
a second scan driver disposed in a portion of the non-display area at a second outer side of the display area and connected to even-numbered scan lines.

However, Bong (Fig. 1) teaches wherein the scan driver (130a, 130b) comprises:
-a first scan driver (130a) disposed in a portion of the non-display area at a first outer side of the display area and connected to odd-numbered scan lines (e.g., Scan driver 130a is connected to the odd scan lines); and
-second scan driver (130b) disposed in a portion of the non-display area at a second outer side of the display area and connected to even-numbered scan lines (e.g., Scan driver 130b is connected to even scan lines).

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jeong in view of Song and in further view of Kim and in further view of Lin with the above features of Bong.  Bong teaches that symmetrical gate drivers helps eliminate luminance differences between the left and right sides in large displays (par. 0005-0006). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Song and in further view of Kim and in further view of Lin, as applied to claim 15 above, and in further view of Miao, US 2017/0269416. 

Regarding Claim 18, Jeong in view of Song and in further view of Kim and in further view of Lin teaches the display device of claim 15, but does not teach wherein the scan driver is disposed in the pad area of the display panel.

However, Miao (Fig. 1) teaches the concept of a gate driver positioned at the bottom of the display panel along with source driver (e.g., Gate driver 112 positioned at the bottom of the display panel).   In the combined invention, the gate driver of Lin would be positioned in the pad area of Jeong.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jeong in view of Song and in further view of Kim and in further view of Lin with the above teachings of Miao.  Miao suggests that positioning the gate driver at the bottom of the display panel allows for a more compact design. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Song and in further view of Kim and in further view of Lin and in further view of Miao, as applied to claim 18 above, and in further view of Choi, US 2016/0111057.

Regarding Claim 19, Jeong in view of Song and in further view of Kim and in further view of Lin and in further view of Miao teaches the display device of claim 18.

Jeong (Figs. 1-2) further teaches wherein the pad area includes:
a bending area (FA); and
a first sub-pad area (DRA) in which the display driver is disposed.

Jeong in view of Song and in further view of Kim and in further view of Lin and in further view of Miao does not teach a second sub-pad area disposed between the bending area and the first sub-pad area, the second sub-pad area including the scan driver.  

However, Choi (Fig. 1) teaches the concept of a gate driver positioned between a data driver and the display panel (e.g., Gate driver 120 is positioned directly underneath data driver 130 such that it is disposed between the data driver and display panel 110; par. 0038).  In the combined invention, the gate driver of Lin would be positioned between the bending area FA and the first sub-pad area of Jeong.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jeong in view of Song and in further view of Kim and in further view of Lin with the above teachings of Choi.  Arranging the data driver and scan driver on the same side of the display allows for a more compact design.  

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Song and in further view of Kim and in further view of Lin, as applied to claim 15 above, and in further view of Kim, US 2006/0139255 (hereinafter, Kim ‘255). 

Regarding Claim 22, Jeong in view of Song and in further view of Kim and in further view of Lin teaches the display device of claim 15, but does not teach further comprising:
a demultiplexer connected between the connection lines and the fan-out lines.

However, Kim ‘255 (Fig. 2) teaches the concept of a demultiplexer (160) connected to a display driver (120).  In the combined invention, a demultiplexer would be connected to between the connection lines CDL and fan-out lines of Jeong.  

Before the effective filing date of invention it would have been obvious to one with ordinary skill in the art to modify Jeong in view of Song and in further view of Kim and in further view of Lin with the above features of Kim ‘255.  Kim ‘255 suggests that the demultiplexer allows for fewer output lines and helps reduce cost (par. 0012).  

Regarding Claim 23, Jeong in view of Song and in further view of Kim and in further view of Lin and in further view of Kim ‘255 teaches the display device of claim 22, but does not teach wherein a number of the connecting lines is greater than a number of the fan-out lines.

data line that is disposed in the DRA and BP regions, it would have been obvious to try for one with ordinary skill in the art before the effective filing date of the invention to modify Jeong, Song, Kim, Lin, and Kim ‘255 so that the number of connection lines CDL is greater than number of fan out lines.  As shown in Jeong Fig. 2, the number of connecting lines CDL and fan out lines (as redefined) are not in a one-to-one ratio. 

Allowable Subject Matter
Claims 6, 8-11, 16-17, 20, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons for allowance for claims 8, 16-17, and 20 were stated in the Office Action mailed on November 13, 2020 and will not be repeated herein. 

Regarding Claim 6, Jeong in view of Song and in further view of Kim teaches the display device of claim 5. 

However, neither Jeong, Song, Kim, nor the remaining prior art teaches the first connection hole is disposed in an overlapping area of the first data line and the first power supply line.  Although Kim teaches power lines that are parallel to the data lines, it cannot be proven that the power lines of Kim would overlap the first connection hole of Jeong in view of Song.  For this reason, claim 6 contains allowable subject matter. 


Regarding Claim 9, Jeong in view of Song and in further view of Kim and in further view of Lin teaches the display device of claim 7, but does not teach a second power supply line disposed in the display area of the display panel along the second direction and receiving a second power supply voltage.  
Park (Fig. 6), US 2005/0140306, teaches further comprising:
a second power supply line (672) disposed in the display area of the display panel along the second direction and receiving a second power supply voltage (e.g., Power line 672 is extended horizontally).  

However, neither Jeong, Song, Kim, Lin, Park, nor the remaining prior art, either alone or in combination, teaches a second power supply voltage which is higher than the first power supply voltage.  Park does not teach that the second power line 672 is greater than the first power line 670.  

Claims 10-11 are objected to because they depend on claim 9. 

Regarding Claim 24, Jeong in view of Song and in further view of Kim and in further view of Lin and in further view of Kim ‘255 teaches the display device of claim 22. 

Park (Fig. 6) teaches further comprising:
(672) disposed in the display area of the display panel along the second direction and receiving a second power supply voltage (e.g., Power line 672 is extended horizontally).  

However, neither Jeong, Song, Kim, Lin, Kim ‘255, Park, nor the remaining prior art, either alone or in combination, teaches a second power supply voltage which is higher than the first power supply voltage; a second source metal layer disposed on the first source metal layer, the second source metal layer including the second power supply line; and a third source metal layer disposed on the second source metal layer, the third source metal layer including the first connection line.   

Claims 25-31 are allowed.  Applicant has incorporated the limitations of claims 7-8 into claim 25.  The Office identified Claim 25 as having allowable subject matter in November 20, 2020 Office Action.  Claims 26-31 are allowed because they depend on claim 25. 

                                                Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  First, Applicant argues that modifying Jeong with the teachings of Song frustrate the purpose of Jeong (Applicant’s Remarks p11).  Specifically, Applicant asserts that the contact holes CNT1 to CNTN of Jeong being placed in the peripheral area PA are essential to Jeong’s  invention detour data lines CDL1 to CDLm being placed in the left and right edges of the display (par. 0054, 0123, 0171) and the location of the contact holes are not instrumental in this regard.  Jeong is trying to realize a display shaped like the one in Fig. 1 where the corners edges are removed.  To attain this, the pixels in the right and left edges, including the rounded portions, must be connected to the driving area DRA through the detour data lines.  Otherwise, spider lines positioned in the peripheral area underneath the left and right edges would have to be utilized.  Jeong solves this problem by using detour data lines in the edges to connect to the driving area DRA.  Thus, Examiner is not convinced that using contact holes in the display area, as Song teaches, would undermine Jeong.  Rather, as the Office stated above in rejecting claim 1, the combination of Jeong and Song would improve Jeong by reducing the length of the detour lines.  

Second, Applicant argues that Jeong does not teach the new limitations to claim 1, “the first connection line overlaps the first power supply line.”  However, as stated above, Kim teaches this limitation.  As shown in Kim Fig. 4 below, power lines V1 to VDD lie parallel to the data lines DL.  In the combined invention, the power lines of Kim would be parallel to the data lines of Jeong and would therefore necessarily intersect (overlap) with the first connecting line.  

    PNG
    media_image1.png
    744
    605
    media_image1.png
    Greyscale

For the above reasons, Examiner respectfully disagrees with Applicant.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        July 14, 2021